Citation Nr: 1743676	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine (lumbar spine disability) prior to June 20, 2016, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1984 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for degenerative arthritis of the lumbar spine and assigned an initial 20 percent disability evaluation, effective March 15, 2010.  The Veteran timely appealed the rating assigned.

The veteran was afforded a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  The hearing transcript has been associated with the record.

In April 2016, the Board remanded the Veteran's claim for further development.  In a rating decision issued in August 2016, a Decision Review Officer increased the Veteran's disability rating for a lumbar spine disability to 40 percent effective June 20, 2016. As such does not constitute a full grant of the benefit sought, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, in the same decision, the Veteran was separately granted service connection for left and right lower extremity radiculopathy affecting multiple nerve roots, together with a total disability rating based on his unemployability.  The Veteran has not disagreed with these assigned ratings and therefore, the Board will limit its discussion to the General Rating Formula for the Spine.  


FINDINGS OF FACT

1.  For the period prior to June 20, 2016, the Veteran's lumbar spine disability has not been shown to be productive of favorable ankylosis or of forward flexion to 30 degrees or less.  

2.  For the period on and since June 20, 2016, the Veteran's lumbar spine disability has not been productive of unfavorable ankylosis.  .


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating in excess of 20 percent for a lumbar spine disability prior to June 20, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a disability rating in excess of 40 percent for a lumbar spine disability, beginning June 20, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran's service-connected lumbar spine disability is evaluated under Diagnostic Code 5242, and has been assigned an initial disability rating of 20 percent for the period prior to June 20, 2016, and in excess of 40 percent for the period beginning on June 20, 2016.

I.  Entitlement to an initial increased rating in excess of 20 percent for a lumbar spine disability prior to June 20, 2016

The Veteran is seeking an initial disability rating in excess of 20 percent for the period prior to June 20, 2016.  For the reasons below, the Board finds that an initial rating in excess of 20 percent is not warranted for this period.

The Veteran's service-connected lumbar spine disability has been evaluated under Diagnostic Code (DC) 5242.  DC 5242 utilizes the formula under the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

In December 2010, the Veteran was afforded a Compensation and Pension Examination.  The VA examiner reported the Veteran had no cervical spine ankylosis or thoracolumbar spine ankylosis.  The Veteran also did not exhibit muscle spasm, localized tenderness, or guarding severe enough to be responsible either for abnormal gait or abnormal spinal contour.  The VA examiner reported that the Veteran's range of motion for his thoracolumbar spine was flexion from 0 to 50 degrees, extension from 0 to 15 degrees, left lateral flexion from 0 to 15 degrees, right lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 20 degrees, right lateral rotation from 0 to 15 degrees, and a total combined range of motion of 135 degrees.  The VA examiner noted objective evidence of painful motion, and no objective evidence of additional limitations with repetitive motion.  

During the Compensation and Pension examination, the Veteran also reported symptoms including fatigue, decreased motion, stiffness, weakness, spasm, and severe, constant, daily mid to low back pain.  He denied incapacitating episodes of spine disease and reported he could walk around one block.

The VA treatment records during this period reflect the Veteran's complaints of ongoing symptoms and pain related to his lumbar spine disability.  Treatment notes from the Iron Mountain VA Medical Center (VAMC) reflected the Veteran undergoing physical therapy, wearing a back brace, and receiving lumbar medial branch injections for pain relief.  Medical records of evidence indicate the Veteran received medial branch injections or steroid injections for back pain relief up to his maximum allowance of five, per year.  The Veteran sometimes reported the injection gave temporary pain relief, while at other times, reported that they did not help to relieve his pain.

In a January 2012 radiology examination, the Veteran was found to have degenerative changes of his thoracic spine with minimal osteophytes on imaging testing.  

In March 2013, the VA physician noted the Veteran had severe flexion and extension pain.  Treatment notes from the Milwaukee VAMC also reflected the Veteran's chronic pain from his lumbar spine disability.  

Additionally, in September 2014, the Veteran reported that the steroid injections he received for his pain, did not work.  

In April 2014, the Veteran underwent a bilateral L3-L5 medial branch radiofrequency ablation (RFA) for pain in his neck, shoulders, and back.  In a RFA procedure, radio waves are used to temporarily destroy a targeted branch of nerves in the spine.  During a follow-up call, the Veteran reported the procedure helped with the pain as long as he was inactive, but once he began to move, the pain remained the same.

In December 2014, the Veteran was examined at a private facility, for a prescription refill.  Here, she noted that his range of motion exhibited limited extension and forward flexion of no more than 30 degrees.
 
In December 2014, the Veteran was also afforded another VA examination.  Here, his range of motion for his thoracolumbar spine was forward flexion from 0 to 50 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 15 degrees, left lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 10 degrees, left lateral rotation from 0 to 10 degrees, and a total combined range of motion of 110 degrees.  The Veteran reported pain during rest and the VA examiner found objective evidence of pain with weight bearing.  The Veteran was noted to have guarding or muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spine contour.  [It is unclear from the examination whether the Veteran has only an abnormal gait, abnormal spine contour, or both.  Regardless, such a determination does not provide the Veteran with a higher rating under the applicable DC.]  The VA examiner did not find any ankylosis of the spine.  She also noted impressions from a MRI taken in July 2014, where she reported that there was degenerative change with severe L5-S1 neuroforamina narrowing with impingement of the exiting right L5 nerve root.  

In January 2016, the Veteran underwent an ambulatory surgery procedure on his lower back at the Iron Mountain VAMC.  His pre-operative diagnosis and post-operative diagnosis was lumbosacral spondylosis.  The procedure was a bilateral lumbar medial branch ablation at L4-5, L5-S1.  During a pre-surgery consult, the Veteran reported his pain/discomfort was a six on a scale from zero to 10, and described the pain as "chronic," and "aching."  See Iron Mountain VAMC CAPRI, p. 5.  During a discharge assessment, the Veteran was observed as able to ambulate with a steady gait, without assistance, and had his lower extremity strength intact.  He reported no back pain after the surgery 

In February 2016, the Veteran and his wife, M.W., testified at a Board videoconference hearing.  The Veteran testified that his lumbar spine disability prevented him from working as he could not stand or sit over an extended period of time.  He stated that he "[passes] out" from the pain and the resulting high blood pressure that the pain creates.  See February 2016 Hearing Transcript, p. 3.  The Veteran testified that a VA pain management physician performed an ambulatory surgery procedure, where he burned nerves on both sides of his spine to try and relieve the pain.  The Veteran testified that the physician informed him that he had "muscle apathy" from his lumbar spine disability, and that his back and shoulder muscles had deteriorated "to nothing."  Id., p. 8.  The Board notes that contextually it appears the Veteran meant to say "muscle atrophy" rather than "muscle apathy."  The Veteran further testified that when he was younger, he could treat his lumbar spine disability pain with rest and pain pills, and then he could go back to work.  However, as the years progressed, the Veteran stated that if he worked more than a few hours in a day, he would need to go home, lay flat on his back, and take pain pills.  M.W. testified that the Veteran received back injections around three times in a year, which briefly helped the Veteran's pain.  M.W. also testified that in 2014, the Veteran had a MRI which showed more degenerative changes in his spine, including bone spurs.  Id., p. 14.

Considering pertinent evidence of record in light of the applicable criteria the Board finds that the Veteran's lumbar spine disability does not warrant an initial rating in excess of 20 percent prior to June 20, 2016.  In this respect, probative evidence shows that the Veteran exhibited forward flexion greater than 30 degrees and under 60 degrees.  He also exhibited guarding, muscle spasm, and tenderness severe enough to cause abnormal gait or abnormal spine contour (lumbar flattening).  The Board notes that the December 2014 private physician assistant's assessment of the Veteran's forward flexion test is the only one in the entirety of the record to reach the threshold for a higher rating; in light of the Veteran's entire recorded medical history during this period, however, this test result is considered an outlier and not representative of a sustained disability level which would warrant the higher rating. 

The Veteran's lumbar spine disability is not shown to meet or approximate the criteria for the next higher rating, a 40 percent rating, which requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board finds that the Veteran's lumbar spine disability does not warrant an initial rating in excess of 20 percent prior to June 20, 2016.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5242 (2016).

II.  Entitlement to an increased rating in excess of 40 percent for a lumbar spine disability beginning on and after June 20, 2016

Again, as noted above, DC 5242 rate diseases and injuries of the spine.  The Veteran's service-connected lumbar spine disability has been evaluated under DC 5242. 

In August 2016, the Veteran was afforded another VA examination.  His range of motion for his thoracolumbar spine was forward flexion of 0 to 20 degrees, extension of 0 to 10 degrees, right lateral flexion of 0 to 15 degrees, left lateral flexion of 0 to 20 degrees, right lateral rotation of 0 to 20 degrees, left lateral rotation of 0 to 15 degrees, and a total combined range of motion of 100 degrees.  The VA examiner noted that the Veteran's stiffness, fatigue, lack of endurance, and pain contributed to his functional loss.  The Veteran was noted to have guarding or localized tenderness of the thoracolumbar spine resulting in abnormal gait or abnormal spine contour.  The VA examiner reported objective evidence stating severe right and moderate left L5 neuroforamen narrowing; moderate right L4-5 neural foramina narrowing; moderate right L2-3 and L3-4 neural foramina narrowing; moderate left L3-4 and more mild left L2-3 neural foramen narrowing.  The VA examiner also opined that the Veteran's less movement than normal due to ankylosis, adhesions, disturbance of locomotion, interference with sitting, and interference with standing, all contributed to his lumbar spine disability.  The VA examiner also reported favorable ankylosis of the entire thoracolumbar spine.  Finally, based on x-ray results, the Veteran's lumbar spine arthritis was documented and noted by the VA examiner.

Based on the foregoing evidence, the Board finds that higher evaluations of the Veteran's lumbar spine disability are not warranted beyond what is currently assigned.  After June 20, 2016, the Veteran's forward flexion is shown to be 30 degrees or less; combined range of motion of 100 degrees, thus less than 120 degrees, x-ray results showing lumbar spine arthritis, painful motion upon examination, and what the examiner described as favorable ankylosis of the entire thoracolumbar spine.  

The Veteran's lumbar spine disability does not warrant an even higher 50 percent rating, as this requires unfavorable ankylosis of the entire thoracolumbar spine, a feature not shown.  Accordingly, the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent beginning after June 20, 2016.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5242 (2016).


ORDER

An initial increased rating in excess of 20 percent for the Veteran's lumbar spine disability prior to June 20, 2016, is denied.

An increased rating in excess of 40 percent for the Veteran's lumbar spine disability for the period on, and after June 20, 2016, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


